DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-33 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 01/07/2021 and 10/28/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-13, 16-18, 21-24, 27-29, and 32-33 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Xu (U.S. Pub. 20180146626).
In regard to claim 1, Xu discloses an apparatus comprising: at least one processor configured to: obtain data measurements associated with plants in at least one growing area (Paragraph [0135], where there is at least one processor which is used to obtain data measurements associated with plants in at least one growing area (at least temperature measurements are taken every hour for the growing area)), the data measurements associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (Paragraph [0135], where the data measurements (at least temperature measurements) associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (measurements taken every hour)); identify a baseline that indicates how the characteristic varies based on the time of day (Paragraph [0136], where a baseline is established (threshold values) to indicates how the characteristic (temperature measurement) varies based on the time of day (at each hour)); process at least some of the data measurements based on the baseline to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements in order to produce processed data measurements (Paragraphs [0029], [0072], and [0136], where the data measurements are at least processed based on the baseline (threshold values) to allow the system to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements (threshold values are formed using stored marked planting condition data which takes into consideration previously collected data (for example, previous temperature measurements taken at every hour are used to establish the temperature threshold values), therefore the system at least partially reduce the effect of time of day variations when processing the current data measurements) in order to produce processed data measurements (the data measurements are considered processed at “Step 2” in Paragraph [0136], thereby allowing the system to determine whether a regulation function should be performed or not)); and use at least some of the processed data measurements to perform at least one function related to the plants or the at least one growing area (Paragraph [0141], where the processed data measurements are at least used to perform functions such as temperature regulation (spraying water, shading, or heating) for the growing area). 
In regard to claim 2, Xu discloses the apparatus of Claim 1, wherein, to identify the baseline, the at least one processor is configured to: aggregate at least a portion of the data measurements; and generate the baseline based on the aggregated data measurements (Paragraphs [0029] and [0072], where the baseline (threshold values) is identified by aggregating at least some of the data measurements (by marking the planting condition data for successful target plants) and generate the baseline (threshold values) based on the aggregated data measurements (using the marked planting condition data for generating the threshold values)).
In regard to claim 5, Xu discloses the apparatus of Claim 1, wherein: the baseline defines a value of the characteristic where the value varies based on the time of day (Paragraphs [0028-0029], [0072], and [0135-0136], where the baseline (threshold value) defines a value of the characteristic (temperature measurement) where the value varies based on the time of day (different value for every hour)); and to process the at least some of the data measurements based on the baseline, the at least one processor is configured to subtract the value of the characteristic as defined by the baseline for a particular time of day from the at least some of the data measurements that were captured at or near the particular time of day (Paragraphs [0135-0144], where to process at least some of the data measurements based on the baseline (comparing current temperature measurements to threshold values), the processor is configured to subtract the value of the characteristic as defined by the baseline for a particular time of day from at least some of the data measurements that were captured at or near the particular time of day (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must include subtraction of the current temperature measurements from the threshold values in order to determine the extent of temperature regulation that is necessary)).
In regard to claim 6, Xu discloses the apparatus of Claim 1, wherein the characteristic comprises a climatic condition in the at least one growing area that affects the plants (Paragraphs [0135-0144], where the characteristic is a climatic condition of at least temperature in the growing area).
In regard to claim 7, Xu discloses the apparatus of Claim 6, wherein the characteristic comprises one of: a temperature (Paragraphs [0134-0144], where the characteristic is a temperature), a humidity (Paragraphs [0145-0155], where the characteristic is a humidity), a gas level (Paragraphs [0263-0264] and [0269], where the characteristic is at least carbon dioxide content or harmful gas content), and an illumination level (Paragraphs [0156-0166], where the characteristic is an illumination level).
In regard to claim 10, Xu discloses the apparatus of Claim 1, wherein the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (Paragraphs [0135-0144], where the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must at least include relative measurements that indicate how the obtained data measurements differ from the threshold values)).
In regard to claim 11, Xu discloses the apparatus of Claim 1, wherein the at least one processor is configured to obtain data measurements associated with multiple characteristics of the plants or the at least one growing area, identify multiple baselines, and process different ones of the data measurements based on different ones of the baselines (Paragraphs [0134-0166], where the processor is configured to obtain data measurements associated with multiple characteristics (temperature, humidity, and illumination level) of the plants or the at least one growing area and identify multiple baselines to process different ones of the data measurements based on different ones of the baselines (temperature, humidity, and illumination level are compared to respective threshold values for each)).
In regard to claim 12, Xu discloses A non-transitory computer readable medium containing instructions that when executed cause at least one processor to: obtain data measurements associated with plants in at least one growing area (Paragraph [0135], where there is at least one processor which is used to obtain data measurements associated with plants in at least one growing area (at least temperature measurements are taken every hour for the growing area)), the data measurements associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (Paragraph [0135], where the data measurements (at least temperature measurements) associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (measurements taken every hour)); identify a baseline that indicates how the characteristic varies based on the time of day (Paragraph [0136], where a baseline is established (threshold values) to indicates how the characteristic (temperature measurement) varies based on the time of day (at each hour)); process at least some of the data measurements based on the baseline to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements in order to produce processed data measurements (Paragraphs [0029], [0072], and [0136], where the data measurements are at least processed based on the baseline (threshold values) to allow the system to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements (threshold values are formed using stored marked planting condition data which takes into consideration previously collected data (for example, previous temperature measurements taken at every hour are used to establish the temperature threshold values), therefore the system at least partially reduce the effect of time of day variations when processing the current data measurements) in order to produce processed data measurements (the data measurements are considered processed at “Step 2” in Paragraph [0136], thereby allowing the system to determine whether a regulation function should be performed or not)); and use at least some of the processed data measurements to perform at least one function related to the plants or the at least one growing area (Paragraph [0141], where the processed data measurements are at least used to perform functions such as temperature regulation (spraying water, shading, or heating) for the growing area).
In regard to claim 13, Xu discloses the non-transitory computer readable medium of Claim 12, wherein the instructions that when executed cause the at least one processor to identify the baseline comprise: instructions that when executed cause the at least one processor to: aggregate at least a portion of the data measurements; and generate the baseline based on the aggregated data measurements (Paragraphs [0029] and [0072], where the baseline (threshold values) is identified by aggregating at least some of the data measurements (by marking the planting condition data for successful target plants) and generate the baseline (threshold values) based on the aggregated data measurements (using the marked planting condition data for generating the threshold values)).
In regard to claim 16, Xu discloses the non-transitory computer readable medium of Claim 12, wherein: the baseline defines a value of the characteristic where the value varies based on the time of day (Paragraphs [0028-0029], [0072], and [0135-0136], where the baseline (threshold value) defines a value of the characteristic (temperature measurement) where the value varies based on the time of day (different value for every hour)); and the instructions that when executed cause the at least one processor to process the at least some of the data measurements based on the baseline comprise: instructions that when executed cause the at least one processor to subtract the value of the characteristic as defined by the baseline for a particular time of day from the at least some of the data measurements that were captured at or near the particular time of day (Paragraphs [0135-0144], where to process at least some of the data measurements based on the baseline (comparing current temperature measurements to threshold values), the processor is configured to subtract the value of the characteristic as defined by the baseline for a particular time of day from at least some of the data measurements that were captured at or near the particular time of day (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must include subtraction of the current temperature measurements from the threshold values in order to determine the extent of temperature regulation that is necessary)).
In regard to claim 17, Xu discloses the non-transitory computer readable medium of Claim 12, wherein the characteristic comprises a climatic condition in the at least one growing area that affects the plants (Paragraphs [0135-0144], where the characteristic is a climatic condition of at least temperature in the growing area).
In regard to claim 18, Xu discloses the non-transitory computer readable medium of Claim 17, wherein the characteristic comprises one of: a temperature (Paragraphs [0134-0144], where the characteristic is a temperature), a humidity (Paragraphs [0145-0155], where the characteristic is a humidity), a gas level (Paragraphs [0263-0264] and [0269], where the characteristic is at least carbon dioxide content or harmful gas content), and an illumination level (Paragraphs [0156-0166], where the characteristic is an illumination level).
In regard to claim 21, Xu discloses the non-transitory computer readable medium of Claim 12, wherein the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (Paragraphs [0135-0144], where the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must at least include relative measurements that indicate how the obtained data measurements differ from the threshold values)).
In regard to claim 22, Xu discloses the non-transitory computer readable medium of Claim 12, wherein the instructions when executed cause the at least one processor to obtain data measurements associated with multiple characteristics of the plants or the at least one growing area, identify multiple baselines, and process different ones of the data measurements based on different ones of the baselines (Paragraphs [0134-0166], where the processor is configured to obtain data measurements associated with multiple characteristics (temperature, humidity, and illumination level) of the plants or the at least one growing area and identify multiple baselines to process different ones of the data measurements based on different ones of the baselines (temperature, humidity, and illumination level are compared to respective threshold values for each)).
In regard to claim 23, Xu discloses a method comprising: obtaining data measurements associated with plants in at least one growing area (Paragraph [0135], where there is at least one processor which is used to obtain data measurements associated with plants in at least one growing area (at least temperature measurements are taken every hour for the growing area)), the data measurements associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (Paragraph [0135], where the data measurements (at least temperature measurements) associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (measurements taken every hour)); identifying a baseline that indicates how the characteristic varies based on the time of day (Paragraph [0136], where a baseline is established (threshold values) to indicates how the characteristic (temperature measurement) varies based on the time of day (at each hour)); processing at least some of the data measurements based on the baseline to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements in order to produce processed data measurements (Paragraphs [0029], [0072], and [0136], where the data measurements are at least processed based on the baseline (threshold values) to allow the system to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements (threshold values are formed using stored marked planting condition data which takes into consideration previously collected data (for example, previous temperature measurements taken at every hour are used to establish the temperature threshold values), therefore the system at least partially reduce the effect of time of day variations when processing the current data measurements) in order to produce processed data measurements (the data measurements are considered processed at “Step 2” in Paragraph [0136], thereby allowing the system to determine whether a regulation function should be performed or not)); and using at least some of the processed data measurements to perform at least one function related to the plants or the at least one growing area (Paragraph [0141], where the processed data measurements are at least used to perform functions such as temperature regulation (spraying water, shading, or heating) for the growing area).
In regard to claim 24, Xu discloses the method of Claim 23, wherein identifying the baseline comprises: aggregating at least a portion of the data measurements; and generating the baseline based on the aggregated data measurements (Paragraphs [0029] and [0072], where the baseline (threshold values) is identified by aggregating at least some of the data measurements (by marking the planting condition data for successful target plants) and generate the baseline (threshold values) based on the aggregated data measurements (using the marked planting condition data for generating the threshold values)).
In regard to claim 27, Xu discloses the method of Claim 23, wherein: the baseline defines a value of the characteristic where the value varies based on the time of day (Paragraphs [0028-0029], [0072], and [0135-0136], where the baseline (threshold value) defines a value of the characteristic (temperature measurement) where the value varies based on the time of day (different value for every hour)); and processing the at least some of the data measurements based on the baseline comprises subtracting the value of the characteristic as defined by the baseline for a particular time of day from the at least some of the data measurements that were captured at or near the particular time of day (Paragraphs [0135-0144], where to process at least some of the data measurements based on the baseline (comparing current temperature measurements to threshold values), the processor is configured to subtract the value of the characteristic as defined by the baseline for a particular time of day from at least some of the data measurements that were captured at or near the particular time of day (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must include subtraction of the current temperature measurements from the threshold values in order to determine the extent of temperature regulation that is necessary)).
In regard to claim 28, Xu discloses the method of Claim 23, wherein the characteristic comprises a climatic condition in the at least one growing area that affects the plants (Paragraphs [0135-0144], where the characteristic is a climatic condition of at least temperature in the growing area).
In regard to claim 29, Xu discloses the method of Claim 28, wherein the characteristic comprises one of: a temperature (Paragraphs [0134-0144], where the characteristic is a temperature), a humidity (Paragraphs [0145-0155], where the characteristic is a humidity), a gas level (Paragraphs [0263-0264] and [0269], where the characteristic is at least carbon dioxide content or harmful gas content), and an illumination level (Paragraphs [0156-0166], where the characteristic is an illumination level).
In regard to claim 32, Xu discloses the method of Claim 23, wherein the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (Paragraphs [0135-0144], where the processed data measurements comprise relative measurements that indicate how the obtained data measurements differ from the baseline (the current temperature measurements must be mathematically compared to the threshold values to determine if there is an undesired variation present, such a computational operation must at least include relative measurements that indicate how the obtained data measurements differ from the threshold values)).
In regard to claim 33, Xu discloses the method of Claim 23, further comprising: obtaining data measurements associated with multiple characteristics of the plants or the at least one growing area; identifying multiple baselines; and processing different ones of the data measurements based on different ones of the baselines (Paragraphs [0134-0166], where the processor is configured to obtain data measurements associated with multiple characteristics (temperature, humidity, and illumination level) of the plants or the at least one growing area and identify multiple baselines to process different ones of the data measurements based on different ones of the baselines (temperature, humidity, and illumination level are compared to respective threshold values for each)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 14-15, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. 20180146626) in view of Omiya (U.S. Pub. 20140152669). 
In regard to claim 3, Xu discloses the apparatus of Claim 2. Xu does not disclose wherein, to aggregate at least the portion of the data measurements, the at least one processor is configured to: move or slide a window over time so that the window covers different times of day; and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window. Omiya discloses wherein, to aggregate at least the portion of the data measurements, the at least one processor is configured to: move or slide a window over time so that the window covers different times of day (Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the processor is at least configured to move or slide a window of time 820 to cover different times of day); and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window (Figs. 6A-6B, three sets of data measurements are at least shown in display 81 and where the data set visible in the middle of the three data sets (between the data set with the largest values and the data set with the lowest values) is the average of the other two data sets (the middle data set is the one with the thickest line); it is well known that taking the average of a data set requires summation of the values in the data set). Xu and Omiya are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein, to aggregate at least the portion of the data measurements, the at least one processor is configured to: move or slide a window over time so that the window covers different times of day; and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window in view of Omiya, since the interface, time window, and averaging calculations of Omiya could be used with the device of Xu. The motivation would have been to allow the user to visualize and quickly change the window of time that is desired for analysis.
In regard to claim 4, Xu as modified by Omiya discloses the apparatus of Claim 3, wherein, to generate the baseline based on the aggregated data measurements, the at least one processor is configured to: generate the baseline based on sums of the data measurements produced for the at least some of the different times of day (Xu, Paragraphs [0028-0029], [0057], [0072], and [0135-0136], where the processor is configured to generate the baseline (threshold values) based on sums of the data measurements produced for at least some of the different times of day (the processor generates threshold values based on at least a sum of the data measurements produced across different times of day, since the data measurements (or marked planting condition data) used to generate the threshold values at least include temperature measurements taken at set time intervals); Omiya, Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the middle data set of display 81 (the data set with the thickest line is an average of the other two data sets) is at least a baseline based on the sums of the data measurements produced for at least some of the different times of day).
In regard to claim 14, Xu discloses the non-transitory computer readable medium of Claim 13. Xu does not disclose wherein the instructions that when executed cause the at least one processor to aggregate at least the portion of the data measurements comprise: instructions that when executed cause the at least one processor to: move or slide a window over time so that the window covers different times of day; and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window. Omiya discloses wherein the instructions that when executed cause the at least one processor to aggregate at least the portion of the data measurements comprise: instructions that when executed cause the at least one processor to: move or slide a window over time so that the window covers different times of day (Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the processor is at least configured to move or slide a window of time 820 to cover different times of day); and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window (Figs. 6A-6B, three sets of data measurements are at least shown in display 81 and where the data set visible in the middle of the three data sets (between the data set with the largest values and the data set with the lowest values) is the average of the other two data sets (the middle data set is the one with the thickest line); it is well known that taking the average of a data set requires summation of the values in the data set). Xu and Omiya are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the instructions that when executed cause the at least one processor to aggregate at least the portion of the data measurements comprise: instructions that when executed cause the at least one processor to: move or slide a window over time so that the window covers different times of day; and for at least some of the different times of day, sum at least some of the data measurements that were captured at one or more times falling within the window in view of Omiya, since the interface, time window, and averaging calculations of Omiya could be used with the device of Xu. The motivation would have been to allow the user to visualize and quickly change the window of time that is desired for analysis.
In regard to claim 15, Xu as modified by Omiya discloses the non-transitory computer readable medium of Claim 14. Xu does not disclose wherein the instructions that when executed cause the at least one processor to generate the baseline based on the aggregated data measurements comprise: instructions that when executed cause the at least one processor to generate the baseline based on sums of the data measurements produced for the at least some of the different times of day (Xu, Paragraphs [0028-0029], [0057], [0072], and [0135-0136], where the processor is configured to generate the baseline (threshold values) based on sums of the data measurements produced for at least some of the different times of day (the processor generates threshold values based on at least a sum of the data measurements produced across different times of day, since the data measurements (or marked planting condition data) used to generate the threshold values at least include temperature measurements taken at set time intervals); Omiya, Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the middle data set of display 81 (the data set with the thickest line is an average of the other two data sets) is at least a baseline based on the sums of the data measurements produced for at least some of the different times of day).
In regard to claim 25, Xu discloses the method of Claim 24. Xu does not disclose wherein aggregating at least the portion of the data measurements comprises: moving or sliding a window over time so that the window covers different times of day; and for at least some of the different times of day, summing at least some of the data measurements that were captured at one or more times falling within the window. Omiya discloses wherein aggregating at least the portion of the data measurements comprises: moving or sliding a window over time so that the window covers different times of day (Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the processor is at least configured to move or slide a window of time 820 to cover different times of day); and for at least some of the different times of day, summing at least some of the data measurements that were captured at one or more times falling within the window (Figs. 6A-6B, three sets of data measurements are at least shown in display 81 and where the data set visible in the middle of the three data sets (between the data set with the largest values and the data set with the lowest values) is the average of the other two data sets (the middle data set is the one with the thickest line); it is well known that taking the average of a data set requires summation of the values in the data set). Xu and Omiya are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein aggregating at least the portion of the data measurements comprises: moving or sliding a window over time so that the window covers different times of day; and for at least some of the different times of day, summing at least some of the data measurements that were captured at one or more times falling within the window in view of Omiya, since the interface, time window, and averaging calculations of Omiya could be used with the device of Xu. The motivation would have been to allow the user to visualize and quickly change the window of time that is desired for analysis.
In regard to claim 26, Xu as modified by Omiya discloses the method of Claim 25. Xu does not disclose wherein generating the baseline based on the aggregated data measurements comprises: generating the baseline based on sums of the data measurements produced for the at least some of the different times of day (Xu, Paragraphs [0028-0029], [0057], [0072], and [0135-0136], where the processor is configured to generate the baseline (threshold values) based on the sums of the data measurements produced for at least some of the different times of day (the processor generates threshold values based on at least a sum of the data measurements produced across different times of day, since the data measurements (or marked planting condition data) used to generate the threshold values at least include temperature measurements taken at set time intervals); Omiya, Figs. 5A-B and 6A-B and Paragraphs [0064-0065], where the middle data set of display 81 (the data set with the thickest line is an average of the other two data sets) is at least a baseline based on the sums of the data measurements produced for at least some of the different times of day).
Claims 8-9, 19-20, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. 20180146626) in view of Johnson (U.S. Pub. 20140035752). 
In regard to claim 8, Xu discloses the apparatus of Claim 1. Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements (Fig. 10, where there is a visualization based on the related plants and growing area which is a spatial map that includes at least some processed data measurements). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map. This would allow the user to make informed decisions based on the processed data measurements.
In regard to claim 9, Xu discloses the apparatus of Claim 1 . Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area (Fig. 10, where there is a visualization based on the related plants and growing area which includes a comparison of conditions affecting the plants at different locations (divided into sections of 0.1 acre grids of the growing area) of the at least one growing area). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map that compares conditions at different locations in the growing area. This would allow the user to make informed decisions based on the processed data measurements.
In regard to claim 19, Xu discloses the non-transitory computer readable medium of Claim 12. Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements (Fig. 10, where there is a visualization based on the related plants and growing area which is a spatial map that includes at least some processed data measurements). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map. This would allow the user to make informed decisions based on the processed data measurements.
In regard to claim 20, Xu discloses the non-transitory computer readable medium of Claim 12. Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area (Fig. 10, where there is a visualization based on the related plants and growing area which includes a comparison of conditions affecting the plants at different locations (divided into sections of 0.1 acre grids of the growing area) of the at least one growing area). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map that compares conditions at different locations in the growing area. This would allow the user to make informed decisions based on the processed data measurements.
In regard to claim 30, Xu discloses the method of Claim 23. Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements (Fig. 10, where there is a visualization based on the related plants and growing area which is a spatial map that includes at least some processed data measurements). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises generation of a visualization for at least one user, the visualization comprising a spatial map that includes at least a portion of the processed data measurements in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map. This would allow the user to make informed decisions based on the processed data measurements.
In regard to claim 31, Xu discloses the method of Claim 23. Xu does not disclose wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area. Johnson discloses wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area (Fig. 10, where there is a visualization based on the related plants and growing area which includes a comparison of conditions affecting the plants at different locations (divided into sections of 0.1 acre grids of the growing area) of the at least one growing area). Xu and Johnson are analogous because they are from the same field of endeavor which include data processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Xu such that wherein the at least one function related to the plants or the at least one growing area comprises a comparison of conditions affecting the plants at different locations of the at least one growing area in view of Johnson. The motivation would have been to allow the user to visualize the processed data measurements in an easily readable manner such as with a spatial map that compares conditions at different locations in the growing area. This would allow the user to make informed decisions based on the processed data measurements.

Response to Arguments
Applicant's arguments (filed 05/16/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Xu (U.S. Pub. 20180146626) discloses the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 102 above. 
Specifically, Xu teaches the data measurements associated with a characteristic of the plants or the at least one growing area that varies based on a time of day in Paragraph [0135], where the data measurements (at least temperature measurements) associated with a characteristic of the plants or the at least one growing area that varies based on a time of day (measurements taken every hour). Additionally, Xu teaches identifying a baseline that indicates how the characteristic varies based on the time of day in Paragraph [0136], where a baseline is established (threshold values) to indicates how the characteristic (temperature measurement) varies based on the time of day (at each hour). Xu further teaches processing at least some of the data measurements based on the baseline to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements in order to produce processed data measurements in Paragraphs [0029], [0072], and [0136], where the data measurements are at least processed based on the baseline (threshold values) to allow the system to at least partially reduce an effect of the time of day and at least partially remove time of day variations from the at least some of the data measurements (threshold values are formed using stored marked planting condition data which takes into consideration previously collected data (for example, previous temperature measurements taken at every hour are used to establish the temperature threshold values), therefore the system at least partially reduce the effect of time of day variations when processing the current data measurements) in order to produce processed data measurements (the data measurements are considered processed at “Step 2” in Paragraph [0136], thereby allowing the system to determine whether a regulation function should be performed or not).
In light of Xu, Paragraphs [0134-0144], producing processed data measurements that reduce an effect of the time of day variations on the data measurements based on a baseline is known. The motivation for producing said processed data measurements is clearly stated in Paragraph [0135-0141] of Xu, which discloses the regulation of temperature using “closed-loop optimization” based on data measurements which are standardized to a time of day.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of data processing and agricultural devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647